                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                          Case No. 2:18-cr-110
       V.

                                                        JUDGE ALGENON L. MARBLEY
EDWARD CHARLES ROBINSON,

               Defendant.
                                      OPINION & ORDER


       This motion comes before the Court on Motion to Dismiss Indictment by Defendant

Edward Charles Robinson. (ECF No. 22). The United States filed a Response in Opposition to

Defendant's Motion. (ECF No. 23). For the following reasons, this Court DENIES Defendant's

Motion.


       On November 19,1991, Defendant was arrested and charged in Suffolk County, New

York with Rape 1st Degree: intercourse with a person less than eleven years old in violation of

130.35 SUB 03. (ECF No. 1 at ^ 4). On February 18,1992, Defendant was convicted of this

crime and was sentenced to serve 3-9 years in prison as a level two sex offender. Id at^ 5. As

part of his conviction. Defendant was required to register as a sex offender for life as required by

the Sex Offender Registration and Notification Act (SORNA). Id. In 2015, Defendant registered

as a sex offender in New York and provided an address. Id at ^ 7. In 2016, Defendant changed

his address by signing the New York State Sex Offender Change of Address Form. Id. Later that

year, a failure notification was sent to the Suffolk County Police Department to notify them that

Defendant did not update his sex offender registration.      at ^ 8. Another failme notification was

sent in November 2017. /rf at ^ 9.

   In February 2018, the case was referred to the United States Marshall's Service because

Defendant's location was unknown. Id at 110. Additional investigation revealed Defendant had

                                                 1
an identification card and an address in Pickaway County, Ohio but had not registered as a sex

offender there, /rf at ^ 11-12.

        On May 31,2018, Defendant was indicted for knowingly failing to update his sex

offender registration as required by SORNA after travelling in interstate commerce in violation

of 18 U.S.C. § 2250(a). (EOF No. 12). On September 17,2018, Defendant filed a Motion to

Dismiss Indictment alleging SORNA was an unconstitutional delegation to the Attorney General.

(EOF No. 22). Within this motion. Defendant requested this Court to defer a ruling imtil the

Supreme Court issued an opinion in Gundy v. United States, No. 17-6086. The United States

filed a Response in Opposition citing Sixth Circuit precedent that contradicted Defendant's

arguments, even before Gundy. (ECF No. 23). This Court held Defendant's Motion to Dismiss in

abeyance awaiting a decision on Gundy. (ECF No. 24). On Jime 20,2019, the Supreme Court

issued its opinion in Gundy. The parties filed a joint notice regarding Defendant's Motion to

Dismiss and advised this Court that this matter can be scheduled for trial. (ECF No. 27).

        Rule 12(b) of the Federal Rules of Criminal Procedure guides a Motion to Dismiss. Rule

12(b)(1) prescribes that "a party may raise by pretrial motion any defense, objection, or request

that the court can determine without a trial on the merits." District courts have the authority to

"dispose of motions before trial if they are capable of determination without trial of the general

issue." United States v. Jones, 542 F.2d 661,664 (6th Cir. 1976). If a court finds that the

undisputed evidence cannot prove a defendant's culpability beyond a reasonable doubt, the court

can dismiss the indictment. United States v. Levin, 973 F.2d 463,466 (6th Cir. 1992).

        In the instant case. Defendant argues the United States cannot meet its burden of proving

his culpabilitybeyond a reasonable doubt because SORNA is an unconstitutional delegation of

Congress's power to the Attorney General. (ECF No. 22). The nondelegation doctrineprovides
that Congress "may not transfer to another branch 'powers which are strictly and exclusively

legislative.'" Gundy, slip op. at 4. Defendant asserts that Congress's delegation to the Attorney

General to decide SORNA's applicability to offenders convicted before the act was instituted is a

violation of that doctrine. However, the United States argues there is Sixth Circuit precedent that

directly contradicts Defendant's position.

       The Sixth Circuit has held "Congress' delegations under SORNA possess a suitable

'intelligible principle' and are 'well within the outer limits of [the Supreme Court's]

nondelegation precedents.'" United States v. Felts, 674 F.3d 599,606 (6th Cir. 2012). The

Supreme Court agreed, noting in Gundy that, "under § 20913(d), the Attorney General must

apply SORNA's registration requirements as soon as feasible to offenders convicted before the

statute's enactment. That delegation easily passes constitutional muster." Slip op. at 1.

       Because both the Supreme Court and the Sixth Circuit have held that SORNA is not

imconstitutional under the nondelegation doctrine. Defendant's Motion to Dismiss Indictment is

hereby DENIED.

       IT IS SO ORDERED.


                                                          s/ Algenon L. Marblev
                                                      ALGENON L. MARBLEY
                                                      UNITED STATES DISTRICT JUDGE


       DATED: July 26,2019
